269 S.W.2d 343 (1954)
HOME INS. CO. OF NEW YORK, Petitioner,
v.
Lewis J. COX, Respondent.
No. A-4535.
Supreme Court of Texas.
June 23, 1954.
Rehearing Denied July 21, 1954.
Thompson & Coe and R. B. Cousins, III, Dallas, for petitioner.
Corsbie, Koehne, Jones, Fullbright & Ponder, Waco, for respondent.
WILSON, Justice.
This is a companion case to the case of U. S. Insurance Co. of Waco, v. Boyer, Tex.Sup., 269 S.W.2d 340. It is governed by the law announced in that case.
Accordingly the judgment of the trial court and that of the Court of Civil Appeals, 264 S.W.2d 149, are reversed and judgment is here rendered that respondent take nothing. The costs are taxed against respondent.